Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendments filed on 09/12/2022 is acknowledged. Claim 24 has been withdrawn. Claims 1-23 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 09/12/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reinhart et al. (US 2007/0020216 A1) in view of Ribier et al. (US 5,658,575) and Guimberteau et al. (US 2007/0166378 A1).
Reinhart et al. teach cosmetic compositions improving skin conditions associated with aging such as winkles, fine lines, laxity, mottled pigmentation, and sallowness in form of cream, lotion, etc., comprising a hexapeptide in 
a cosmetically acceptable carrier (abstract) including 1-60% by weight of oils such as non-volatile oils such as glyceryl esters of fatty acids such as glyceryl stearate, 0.1-45% by weight of structurants including associative thickeners such as polyacrylates with long chain alkyl groups such as octadecyl (C18) (semi-crystalline polymer, the claimed item 5) and natural or synthetic organic waxes such as fatty acids and fatty alcohol, synthetic organic polymers 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 wherein R1 is H and R2 is a pyrrolidone (the claimed hydrophilic polyvinyl pyrrolidon in the instant claim 21), particulate pigment (the claimed pulverulent colorant in the instant claim 22) (paragraph 20-24, 31, 47, 49, 136, 137, 140, 142, 147, 166, and 234), and 
exemplified a composition in example 5 (paragraph 275) comprising 
about 49.54% by weight of water (volatile according to the instant specification, everything other than volatile component is defined as solid content in the instant specification, the instant claim 17), glyceryl stearate (the claimed item 1), stearic acid (fatty acid C18, the claimed item 2), 1% by weight of triethanolamine (the claimed item 3), cetyl alcohol and stearyl alcohol (the claimed item 4), and 0.6% by weight of acrylates/C10-30 alkyl acrylate crosspolymer (semi-crystalline polymer, the claimed item 5 in the instant claim 1 and the instant claims 14 and 15, the recitation of polybehenyl acrylate in claim 15 as one of C10-30 alkyl methacrylates in claim 14 is construed as methacrylates including acrylates); and
exemplified in example 3 a composition comprising 8.46% by weight of particulate pigments (0.38% lecithin treated red iron oxide/talc, 0.94% lecithin treated iron oxides, 3.00% lecithin treated titanium dioxide, 3.97% lecithin treated talc, 0.20% mica, iron oxides, soy amino acids) (the instant claim 23).
No ≥5% by weight of wax (excluding the claimed ester of polyol and of fatty acid(s) and fatty alcohol according to the instant specification) is recited as must have component and no ≥5% by weight of wax in example 5 (the instant claim 2).
No ≥5% by weight of volatile oil is recited as must have component and no ≥5% by weight of volatile oil in example 5 (the instant claim 19).
No ≥5% by weight of non-ionic surfactant with HLB≥7 at 25 °C is recited as must have component and no ≥5% by weight of such surfactant in example 5 (the instant claim 20).

Reinhart et al. do not specify glyceryl esters of fatty acids including glyceryl esters of C≥20 fatty acid.
This deficiency is cured by the rationale that analogs differing only in the substitution of hydrogen with methyl, are prima facie obvious, or alternatively, by Ribier et al. who teach cosmetically acceptable carrier comprising lipophilic surface-active agents including the ester of glycerol and stearic acids, glyceryl mono- and di-behenate, etc., (abstract, column 3, line 42-50 and claim 6) and Guimberteau et al. who teach both glyceryl stearate and glyceryl behenate are hydrophobic  component B” which has melting point ≥40 or 50 °C (paragraph 77, 81, and 85).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to replace glyceryl stearate in example 5 with glyceryl behenate. Glyceryl stearate and glyceryl behenate are deemed obvious variants. Analogs differing only in the length of hydrocarbon (C18 vs C20) are prima facie obvious, and require no secondary teaching. An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties. The difference between the prior art and the instant application is the length of hydrocarbon (C18 vs C20), and both are used for the same utility: as oil phase component according to Ribier et al. and being solid at T<40 or 50 °C according to Guimberteau et al. (as disclosed in the instant specification). Thus, the skilled artisan would reasonably expect success in this substitution. Please refer to MPEP 2144.09.II.
Or alternatively, it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Reinhart et al., Ribier et al., and Guimberteau et al.  to specify glyceryl esters of fatty acids in the composition taught by Reinhart et al. including glyceryl esters of behenic acid or replace glyceryl stearate in the composition taught by Reinhart et al. with glyceryl behenate. Both glycerol ester of stearic acids and glyceryl mono- and di-behenate being exchangeable lipophilic (oil phase) surfactants and hydrophobic components were well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying glyceryl esters of fatty acids in the composition taught by Reinhart et al. including glyceryl esters of behenic acid or replacing glyceryl stearate in the composition taught by Reinhart et al. with glyceryl behenate flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.

Reinhart et al. do not teach the same weight percentage of oil (glyceryl esters of C≥20 fatty acids) in claim 6; fatty acid and fatty alcohol in claims 9 and 13; acrylates/C10-30 alkyl acrylate crosspolymer (semi-crystalline polymer) in claim 16; 
This deficiency is cured by the rationale a prima facie case of obviousness typically exists when the range of a claimed composition overlaps with or lies inside the range disclosed in the prior art, such as in the instant rejection. 
The claimed range of glyceryl esters of C≥20 fatty acids is ≥5.0% by weight and the range of non-volatile oils such as glyceryl esters of fatty acids such as glyceryl stearate taught in the prior art is 1-60% by weight and therefor, overlaps with the claimed range. 
The claimed range of fatty acid is ≥3.0% by weight and the range of fatty acid taught in the prior art is 0.1-45% by weight and therefor, overlaps with the claimed range. 
The claimed range of fatty alcohol is 1.0-20.0% by weight and the range of fatty alcohol taught in the prior art is 0.1-45% by weight and therefor, includes the claimed range. 
The claimed range of semi-crystalline polymer is ≥2.0% by weight and the range of polyacrylates with long chain alkyl groups such as octadecyl (C18) taught in the prior art is 0.1-45% by weight and therefor, overlaps with the claimed range. 
Please refer to MPEP 2144.05.II.A.

Response to Applicants’ arguments:
Applicants argue that example 5 taught by Reinhart et al. do not contain stearic acid, glyceryl stearate, and triethanolamine in one composition.
However, this argument is not deemed persuasive. Although neither one of the lotion and the creme in paragraph 275 taught by Reinhart et al. comprising all of stearic acid, glyceryl stearate, and triethanolamine in one composition; Reinhart et al. teach, as a whole, a cosmetic carrier in form of cream, lotion, etc., comprising non-volatile oil including glyceryl esters of fatty acids, structurants including fatty acids or fatty alcohol, etc., the cream in example 2 comprising stearic acid, and the cream in paragraph 275 comprising behenyl alcohol, glyceryl stearate, and triethanolamine. Thus, it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to replace the behenyl alcohol in the crème in paragraph 275 with behenyl alcohol and stearic acid, “yielding no more than one would expect from such an arrangement”. 
	
Applicants argue that the example 10 taught by Ribier et al. does not contain a semi-crystalline polymer and/or fatty alcohol and Guimberteau et al. teach oral antiviral compositions and thus neither Ribier et al. nor Guimberteau et al. would motivate one of ordinary skill in the art to modify Reinhart et al.’s composition to arrive at the claimed.
However, this argument is not deemed persuasive. This is a 35 USC 103(a) rejection and not a 35 USC 102 rejection and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Reinhart et al. teach glyceryl esters of fatty acids, including glyceryl stearate, as one of the oils. Ribier et al. reference is brought in to provide teachings of ester of glycerol and stearic acids, glyceryl mono- and di-behenate, etc., as lipophilic surface-active agents in cosmetically acceptable carrier while Guimberteau et al. is brought in to provide the teachings of both glyceryl stearate and glyceryl behenate being hydrophobic and having melting point ≥40 or 50 °C.

Claims 1-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barba et al. (US 2015/0174056 A1).
Barba et al. teach a cosmetic composition comprising: 30-70% by weight of an aqueous phase (paragraph 104-110), ≤9% by weight of a wax (paragraph 92), 2-5% by weight of non-ionic surfactant with HLB ≥8 at 25 °C (paragraph 76), a film-forming polymer including polymer of vinylpyrrolidone (paragraph 352, the instant claim 21), 1.5-8% by weight of a non-ionic surfactant including esters of C16-22 fatty acids and of glycerol (the claimed item 1) (paragraph 313, 315, 319, and 320), 0.5-6% by weight of at least one organic lipophilic gelling agent, anionic surfactant C12-22 fatty acid, and C10-26 fatty alcohol (claims 1-3, 13, 14, and 18); and 
exemplified in example 1 (paragraph 575) a composition comprising water (volatile according to the instant specification, everything other than volatile component is defined as solid content in the instant specification, the instant claim 17), 2% by weight of Uniclear 100 VG (gelling agent, paragraph 469), 3% by weight of cetyl alcohol, 2.9% by weight of stearic acid (C18) (very close to the claimed ≥3.0% in the instant claim 9), 0.8% by weight of aminomethyl propanediol (organic base), 6% by weight of black iron oxide (the claimed pulverulent colorant according to paragraph 100, the instant claim 23) and 3.3% by weight of glyceryl stearate (C18).
No ≥5% by weight of volatile oil is recited as must have component (the instant claim 19).

Barba et al. do not teach semi-crystalline polymer in example 1.
This deficiency is cured by Barba et al.’s teaching of both Uniclear 100 VG (distinct from semi-crystalline polymer) or semi-crystalline polymer including behenyl acrylate homopolymer being organic lipophilic gelling agents (446-469).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in example 1 and paragraph 446-448 and 466-469 to replace Uniclear 100 VG in example 1 with behenyl acrylate homopolymer. Both Uniclear 100 VG and behenyl acrylate homopolymer being suitable organic lipophilic gelling agents was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing Uniclear 100 VG in example 1 with behenyl acrylate homopolymer flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.

Barba et al. do not teach glyceryl behenate in example 1.
This deficiency is cured by Barba et al.’s teaching of esters of C16-22 fatty acids and of glycerol (encompass both glyceryl stearate C18 and glyceryl behenate C20) being suitable nonionic surfactants in paragraph 313, 315, 319, and 320.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to replace glyceryl stearate in example 1 with glyceryl behenate. 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in example 1 and paragraph 313, 315, 319, and 320 to replace glyceryl stearate in example 1 with glyceryl behenate. Both glyceryl stearate and glyceryl behenate being suitable nonionic surfactants was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing glyceryl stearate in example 1 with glyceryl behenate flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.

Barba et al. do not teach the same weight percentage of wax in claim 2 and glyceryl esters of C≥20 fatty acids in claim 6.
This deficiency is cured by the rationale a prima facie case of obviousness typically exists when the range of a claimed composition overlaps with or lies inside the range disclosed in the prior art, such as in the instant rejection. 
The claimed range of wax is <5.0% by weight and the range of wax taught in the prior art is <9% by weight and therefor, overlaps with the claimed range. 
The claimed range of glyceryl esters of C≥20 fatty acids is ≥5.0% by weight and the range of glyceryl esters of fatty acids such as glyceryl stearate taught in the prior art is 1.5-8% by weight and therefor, overlaps with the claimed range. 
Please refer to MPEP 2144.05.II.A.

Response to Applicants’ arguments:
Applicants argue that example 1 taught by Barba et al. does not contain the critical component of semi-crystalline polymer. 
However, this argument is not deemed persuasive. As stated in the rejection above and in the previous office action, Barba et al. teach both Uniclear 100 VG (distinct from semi-crystalline polymer) or semi-crystalline polymer including behenyl acrylate homopolymer being organic lipophilic gelling agents (446-469) and Uniclear 100 VG in example 1. Thus, it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to replace Uniclear 100 VG in example 1 with behenyl acrylate homopolymer while the criticality of semi-crystalline polymer over Uniclear 100 VG is not established in view of the comparison between example 1 and examples 2-4 in the instant specification.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612